DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 01/26/2022 has been acknowledged and entered. Claims 1, 4-5 and 7-8 have been cancelled. Final office action on the merits is as follows: 

	Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
(i) In regards to the applicant’s arguments that Cappellani never discusses a “nanosheet” and therefore fails to specifically teach that the first and second channels comprise first and second nanosheets having respective first and second crystal orientations, the examiner respectfully disagrees. In particular, Cappellani in ¶ 0040 specifically teaches that the channels can be sized as wires or ribbons and may have squared-off or rounded corners. Furthermore, Cappellani goes on to describe that the channels may have a width that is substantially greater than the height and therefore most definitely teaches channels having a nanosheet-type structure as typically known to one of ordinary skill in the art. Lastly, as described in the rejection below, Cappellani also teaches that a first GAA transistor may have a channel material comprising a material with a particular crystal orientation that is different than a channel material of a ¶ 0031, 0035, 0040, 0045, 0047-0049, 0052). For the above reasons, it is believed that the applicant’s arguments are not persuasive and the rejection below in view of Cappellani is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-3, 6, and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappellani et al. (U.S. Patent Pub. No. 2013/0320294, from hereinafter “Cappellani”).
Regarding Claim 9, Cappellani in Fig. 1 teaches an integrated circuit (IC), comprising: a substrate (102) comprising a top surface; a first gate-all-around (GAA) ¶’s 0024-0045 teaching details about the individual devices; also see Fig.’s 2-3 and ¶’s 0046-0057 describing methods of forming the device wherein both the first and second devices are formed on the same substrate). In particular, ¶ 0040 of Cappellani describes that the first and second channels may comprise nanowires or nanoribbons with squared-off or rounded corners and therefore describes a nanosheet as known by one of ordinary skill in the art. 
Regarding Claim 2, Cappellani teaches wherein the substrate comprises a bulk silicon substrate (¶ 0038). 
Regarding Claim 6, Cappellani teaches an additional gate section (108) positioned above the first channel (Fig. 1). In particular, Cappellani teaches a GAA-type transistor much like the applicant wherein a first section of the gate (108) is located below the channel and a second section located above the channel. 
Regarding Claim 10, Cappellani teaches wherein the first crystal orientation comprises a (100) crystal orientation as defined by the Miller Indices (¶ 0025, 0035, 0049, 0052, and 0056). 
Regarding Claim 11, Cappellani wherein the second crystal orientation comprises a (110) crystal orientation as defined by the Miller Indices (¶ 0025, 0035, 0049, 0052, and 0056). 
Regarding Claim 12, Cappellani teaches an insulator layer (130/130’/131) positioned on the top surface between the top surface and the first gate section (Fig. 1). 
Regarding Claim 3, Cappellani teaches wherein the insulator layer comprises a silicon dioxide material (¶ 0032-0033, 0038 and 0047). 
Regarding Claim 13, Cappellani teaches the first nanosheet comprises a channel direction and a cross-section perpendicular to the channel direction, and wherein the first crystal orientation is relative to the cross-section (¶ 0040 describing shape of the channel being similar to the applicant’s described invention). 
Regarding Claim 14, Cappellani teaches wherein the first GAA transistor comprises an N-type work material and a second GAA transistor comprises a P-type work material (¶ 0031, 0035, 0040, 0045, 0047-0049, 0052). In particular, Cappellani teaches that the first GAA transistor (100’) may have a channel material comprising a material with a particular crystal orientation different than the channel material of the second GAA transistor (100) wherein the first GAA transistor is a NMOS and the second GAA transistor is a PMOS based optimized by the chosen materials. 
Regarding Claim 15, Cappellani teaches a plurality of channels positioned over the first channel to form a channel stack (Fig. 1 showing plurality of channels 104A’-C’). 
Regarding Claim 16, Cappellani teaches an interfacial layer and a high-K dielectric material surrounding the first channel and in between the first channel and the first gate section (¶ 0041 describing a high-K dielectric material and a native oxide or deposited silicon dioxide or silicon nitride which would function as an interfacial layer). 
Regarding Claim 17, Cappellani teaches wherein the insulator layer (130) is substantially coextensive with the top surface (Fig. 1B, ¶ 0032-0033 describing the insulator layer). 
Regarding Claim 18, Cappellani teaches the IC of claim 9 integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (Fig. 8, ¶ 0096). 
Regarding Claim 19, Cappellani in Fig. 1-3 teaches an integrated circuit (IC), comprising: a substrate (102) comprising a top surface; an insulator layer ¶’s 0024-0045 teaching details about the individual devices; also see Fig.’s 2-3 and ¶’s 0046-0057 describing methods of forming the device wherein both the first and second devices are formed on the same substrate). In particular, Cappellani teaches that the first GAA transistor (100’) may have a channel material comprising a material with a particular crystal orientation different than the channel material of the second GAA transistor (100) wherein the first GAA transistor is a NMOS and the second GAA transistor is a PMOS based optimized by the chosen materials. (¶ 0031, 0035, 0040, 0045, 0047-0049, 0052).

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Suk et al. (U.S. Patent Pub. No. 2016/0190239) and Rachmady et al. (U.S. Patent Pub. No. 2013/0341704) both teach an IC, comprising: a substrate comprising a top surface; an insulator layer positioned adjacent to and above the top surface; and a GAA transistor positioned on top of the insulator layer, the GAA transistor comprising: a gate section; a channel section surrounded by the gate section; a source region and a drain regions coupled to the channel section at respective ends but is silent with regards to teaching the crystal orientation of the channel section. 
(ii) Ke et al. (U.S. Patent Pub. No. 2007/0052027) and Spencer et al. (U.S. Patent Pub. No. 2007/0218654) both teach an IC, comprising: a substrate comprising a top surface; a first transistor positioned on the top surface, the first transistor comprising: a first gate section; a first channel comprising a first crystal orientation; a first source at a first end portion of the first channel; and a first drain at a second end portion of the first channel; and a second transistor on the top surface; the second transistor comprising: a second gate section; a second channel comprising a second crystal orientation different than the first crystal orientation; a second source at a third end portion of the second channel; and a second drain at a fourth end portion of the second channel, wherein the first crystal orientation comprises a (100) crystal orientation and the second crystal orientation comprises a (110) crystal orientation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 7, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894